617 So. 2d 1148 (1993)
In the Interest of A.R.S. and S.S., Children.
N.W., Appellant,
v.
STATE of Florida, DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 91-00810.
District Court of Appeal of Florida, Second District.
May 14, 1993.
Howard J. Shifke of Howard J. Shifke, P.A., Tampa, for appellant.
Michael G. King, Dept. of Health and Rehabilitative Services, Child Welfare Legal Services, Tampa, for appellee.
PER CURIAM.
Appellant, the mother, challenges the order terminating her parental rights to her children, A.R.S. and S.S., and permanently committing them to the custody of appellee, the Department of Health and Rehabilitative Services (HRS), for foster care placement and planning.
In a termination of parental rights case, the court considers the grounds for termination and the manifest best interests of the child. Section 39.467(2), Florida Statutes (Supp. 1990) lists the factors which must be considered by the court in determining the manifest best interest of the child. Here, the trial court made a specific finding as to each element enumerated in *1149 the statute. In addition, the court found that the elements of section 39.467(3) had been proven by clear and convincing evidence. In the Interest of D.F., K.W. and T.W., 602 So. 2d 970 (Fla.1st DCA 1992). Competent, substantial evidence supports the trial court's findings and decision that the evidence clearly showed neglect and abandonment of the children by appellant. Appellant does not seriously dispute the findings of the trial court but appears simply to suggest that she should be given one more chance.
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.